579 F.2d 972
AMERICAN TELEPHONE AND TELEGRAPH COMPANY, a New YorkCorporation, Plaintiff-Appellee,v.DELTA COMMUNICATIONS CORPORATION, a Mississippi Corporation,Defendant and Counter-Claimant-Appellant,v.AMERICAN TELEPHONE & TELEGRAPH COMPANY, AmericanBroadcasting Companies, Inc., NationalBroadcasting Company, Inc., and SouthernTelevision Corporation,Counter-Defendants-Appellees.
No. 76-2095.
United States Court of Appeals,Fifth Circuit.
Sept. 11, 1978.

Appeal from the United States District Court for the Southern District of Mississippi, Charles Clark, Circuit Judge, sitting by designation.
Richard E. Wilbourn, Meridian, Miss., John C. Dawson, Robbin R. Dawson, A. A. White, Houston, Tex., for Delta Communications.
Alex A. Alston, Jr., Jackson, Miss., James H. Kelley and James R. Loftis, III, William R. Robertson, Washington, D. C., for American Broadcasting Companies, Inc.
E. L. Brunini, Jackson, Miss., Phillip M. Hammett, Peter S. Greenberg, Philadelphia, Pa., for National Broadcasting Co.
Sherwood W. Wise, Thomas G. Lilly, Jackson, Miss., Timothy B. Dyk, James Robertson, Ronald J. Greene, Washington, D. C., for CBS, Inc.
George H. Butler, Lawrence J. Franck, Jackson, Miss., O. Winston Cameron, Meridian, Miss., Guerry R. Thornton, Altanta, Ga., John P. Fons, New York City, Alfred G. Walton, Bedminster, N. J., for American Tel. & Tel. Co.
Walter W. Eppes, Jr., Paul M. Neville, Meridian, Miss., for Southern Tel. Corp.
Before GEE, FAY and VANCE, Circuit Judges.
PER CURIAM:


1
Upon a careful consideration of the record, briefs and oral arguments in this complex and difficult cause, we conclude that the opinion1 and judgment of the district court are in every respect correct.  We adopt that opinion as our own.  For the reasons stated in it, the judgment below is


2
AFFIRMED.



1
 Reported at 408 F.Supp. 1075 (1976)